Citation Nr: 0621199	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-40 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active military service in the US Navy from 
January 1954 to January 1957.  He died in July 2003.  The 
appellant is his surviving spouse.

The appellant testified before a Decision Review Officer in 
February 2005 and before the undersigned Veterans Law Judge 
in December 2005.  Transcripts of the hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran died in July 2003.  The certificate of death 
listed the causes of death as chronic obstructive pulmonary 
disease (COPD).  Other significant conditions noted to have 
contributed to his death, but not resulting in the underlying 
cause, were cardiomyopathy, arteriosclerotic heart disease 
(ASHD), and hypothyroid.

The appellant contends that the veteran's COPD was in fact 
caused by asbestos exposure from working in the boiler rooms 
while in the Navy.  She testified that the veteran informed 
her that he contracted rheumatic fever while in the service 
and was hospitalized for such.  She also contends that the 
veteran's rheumatic fever developed into valvular heart 
disease, thus contributing to his death.  During her hearing, 
the appellant testified that the veteran received treatment 
for his cardiopulmonary disorders at various medical 
facilities, including St. John's Hospital in Detroit, 
Michigan; at Huron Memorial Hospital located in Bad Axe, 
Michigan, and Covington Hospital in Saginaw, Michigan.

A record dated in March 1954 indicated that prior to service, 
the veteran was a generator repairman, working for an auto 
replacement part company in the repair department overhauling 
generators and starters.  He disassembled generators and 
starters and tested parts, recut armatures, rewrapped fields, 
replaced bearings and replaced worn parts.  Service records 
show the veteran's naval occupations included fireman 
apprentice, fireman, pipe fitter, and ship fitter.  The 
separation examination does not indicate that the veteran had 
any respiratory diseases at the time of separation from 
service.  The appellant has testified that the veteran worked 
at J. L. Hudson, as a mechanic, after military service up and 
until his early retirement at the age of 42.  

In an August 2003 statement, the veteran's treating 
physician, D.A.G., M. D. opined that the veteran's COPD was 
as likely as not related to asbestos exposure as a result of 
being a boiler technician in the Navy.  He stated that the 
veteran suffered from rheumatic valvular heart disease which 
he apparently picked up during service.  He noted further 
that coronary artery disease and an ischemic cardiomyopathy 
were related to the veteran's death; but the primary 
mechanism of death was his chronic lung disease and secondary 
pulmonary hypertension, which he believes was related to 
asbestos exposure.  The veteran was an 80-pack-year smoker 
for many years.

A VA expert physician was unable to render an opinion as to 
whether the veteran's current valvular disease and heart 
conditions were related to his rheumatic fever.  The medical 
expert incorrectly stated that the veteran was service 
connected for valvular heart disease.

After a review of the claims file, the Board observes that 
while the service medical records make no mention of 
rheumatic fever there is evidence that the veteran received 
treatment at the US Naval Hospital in Great Lakes, Illinois 
from May or June 1954 to July 1954 and the US Naval Hospital 
in Portsmouth, Virginia on January or February 1956.  The 
reason for hospitalization is not noted.  Moreover, the Board 
notes that the claims file contains statements indicating the 
veteran contracted rheumatic fever when he was about 18 years 
of age, which is relatively proximate to the time of his 
hospitalization.  

Since cardiomyopathy, arteriosclerotic heart disease (ASHD) 
have been noted as being contributory causes of death, the 
Board finds it is necessary to develop the record to 
determine if the veteran did in fact receive treatment for 
rheumatic fever during service; and whether such occurrence 
was causally related to the development of his rheumatic 
valvular disease and heart conditions which contributed to 
his death.  

The Board notes that during the appellant's December 2005 
testimony, she stated that the veteran received Social 
Security Administration (SSA) disability benefits. VA has a 
duty to assist in gathering social security records when put 
on notice that the veteran is receiving social security 
benefits.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO is to use all available 
resources to locate complete medical 
records for the veteran for all periods 
of hospitalization at the US Naval 
Hospitals during dates of treatment as 
identified in the service personnel 
records.  Inquiries should be made of the 
Naval Hospitals in Great Lakes, Illinois 
and Portsmouth, Virginia.  These records 
must be thereafter associated with the 
claims file.  The appellant and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO should contact the appellant 
and obtain the names and addresses and 
dated of treatment of all medical care 
providers, VA and non-VA that treated the 
veteran for heart and lung disorders 
since 1957.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest would be records from St. John's 
Hospital in Detroit, Covington Hospital 
in Saginaw, and Huron Memorial Hospital 
in Bad Axe, Michigan.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The appellant and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review. 

4.  The RO should obtain a copy of the 
Social Security Administration decision 
awarding the veteran disability benefits 
and copies of the records on which SSA 
based the initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested. 

5.  Once all the requested records have 
been assembled to the extent possible, if 
the medical records indicate that the 
veteran was treated for rheumatic fever 
during active duty, the claims folder 
should be referred for a medical by VA 
physician(s) familiar with rheumatic 
heart disease and lung disease.  Based on 
a review of the claims file and available 
medical history, the examiner(s) is/are 
to provide opinion as to whether it is at 
least as likely as not, that rheumatic 
fever is etiologically related to the 
rheumatic valvular disease as diagnosed 
by D.A.G., M.D.  The physician should 
also provide an opinion as to whether it 
is at least as likely as not, that the 
heart conditions identified as being 
contributory causes of death are 
etiologically related to an identified 
rheumatic valvular disease.  An opinion 
should also be provided the possible 
causes of COPD, to include consideration 
of exposure to asbestos (identifying any 
symptoms or laboratory findings 
indicative of asbestos), and 
consideration of the veteran's past 
history of being an 80-pack year smoker.  
All supporting rationale should be 
included.

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the appellant and her 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


